       Case: 1:19-cv-08039 Document #: 1 Filed: 12/09/19 Page 1 of 8 PageID #:1



                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


M. B. M. ASSOC., INC.,           )
an Illinois corporation,         )
                                 )
                Plaintiff,       )
                                 )                     Case No. 19-8039
          v.                     )
                                 )
MANAGEMENT REGISTRY, INC.,       )
MALONE NEXTAFF, LLC,             )
MRI HOLDINGS, LLC, TIM MALONE, )
TERRY MALONE, JOE MALONE,        )
MALONCORE, LLC and MYLIANCE, LLC )
                                 )
                Defendants.      )

                                    VERIFIED COMPLAINT

       Plaintiff, M.B.M ASSOC., INC. (“Plaintiff”), an Illinois corporation, by and through its

attorneys, and for its Verified Complaint against the Defendants, Management Registry, Inc.,

Malone Nextaff, LLC, MRI Holdings, LLC, Tim Malone, Terry Malone, Joe Malone, MaloneCore,

LLC and Myliance, LLC (collectively “Defendants”) states as follows:

                                              PARTIES

       1.      Plaintiff is an Illinois corporation with its principal place of business located in Long

Grove, Lake County, Illinois.

       2.      Defendant, Management Registry, Inc. (“Management Registry”), is a Kentucky

corporation with its principal place of business located in Louisville, Kentucky.

       3.      Defendant, Tim Malone (“Tim”), is an individual who is domiciled, upon

information and belief, in Louisville, Kentucky.

       4.      Defendant, Terry Malone (“Terry”), is an individual who is domiciled, upon

information and belief, in Louisville, Kentucky.
       Case: 1:19-cv-08039 Document #: 1 Filed: 12/09/19 Page 2 of 8 PageID #:2



        5.       Defendant, Joe Malone (“Joe”), is an individual who is domiciled, upon information

and belief, in Louisville, Kentucky.

        6.       Defendant, MaloneCore, LLC (“MaloneCore‘), is a Kentucky limited liability

company with its principal place of business in Louisville, Kentucky.

        7.       Defendant, Myliance, LLC (“Myliance“), is a Kentucky limited liability company with

its principal place of business in Louisville Kentucky.

        8.       Defendant, Malone Nextaff, LLC (“Nextaff”), is a Kentucky limited liability

company with its principal place of business in Louisville Kentucky.

        9.       Defendant, MRI Holdings, LLC (“MRI”), is a Kentucky limited liability company

with its principal place of business in Louisville Kentucky.

        10.      Defendants, Tim, Terry, Joe, MaloneCore, Myliance, Nextaff and MRI are

sometimes collectively referred to as “Guarantors”.

                                  JURISDICTION AND VENUE

        11.      This cause of action filed by Plaintiff is the result of the Defendants’ breach of the

Secured Subordinated Seller Note dated September 7, 2017 (“Note”) (The Note is attached hereto

as Exhibit 1.)

        12.      Pursuant to Paragraph 22 of the Note, Plaintiff and Management Registry agreed

that venue is appropriate in the United States District Court for the Northern District of Illinois,

Eastern Division.

        13.      In addition to the Note being the subject matter of this Complaint, Plaintiff is also

alleging breach of Guaranty Agreement entered into between Tim, Terry, Joe, MaloneCore,

Myliance, MRI and M.B.M. on September 7, 2017 (the “Guaranty”). (The Guaranty is attached

hereto as Exhibit 2.)




                                                    2
       Case: 1:19-cv-08039 Document #: 1 Filed: 12/09/19 Page 3 of 8 PageID #:3



        14.      Pursuant to Paragraph 12 of the Guaranty, the Guarantors agreed that venue was

appropriate in the United States District Court for the Northern District of Illinois, Eastern

Division.

        15.      This Court has jurisdiction over this matter pursuant to 28 U.S.C.§ 1332 (a)(1) which

provides that the District Court shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is between

citizens of different states.

        16.      Plaintiff is domiciled in the State of Illinois.

        17.      Defendants, upon information and belief, are all domiciled in the State of Kentucky.

        18.      In addition, the amount in controversy exceeds the sum of $75,000.00, exclusive of

interest and costs.

                                  COUNT I - BREACH OF NOTE

        19.      Plaintiff reincorporates and realleges Paragraphs 1-18 as if fully alleged herein.

        20.      On or about September 7, 2017, companies owned and/or controlled by Mel Zwirn

and Mary Zwirn (collectively the “Zwirns”) sold assets and stock to Management Registry, along

with other entities. The transaction was documented, in part, through a stock purchase agreement

(the “Stock Purchase Agreement”) and an asset purchase agreement (the “Asset Purchase

Agreement”).

        21.      The sellers, pursuant to the terms of the Stock Purchase Agreement, were the

Zwirns, and Allan Brown. The sellers, pursuant to the terms of the Asset Purchase Agreement,

were AllStaff Recruiting, Inc., M.Z.M., Inc., and M.M.D., Inc. In addition, the Note listed the

Plaintiff, MelMarie, Inc., MMDK, Inc., Allstaff, Inc., Andrews Staffing, Inc., Selectec, Inc., Digital

Staffing, Inc., Andrews Staffing of Wisconsin, Inc., and Employability Group of Arizona, Inc. The




                                                      3
        Case: 1:19-cv-08039 Document #: 1 Filed: 12/09/19 Page 4 of 8 PageID #:4



sellers named in the Stock Purchase Agreement and the Asset Purchase Agreement are collectively

referred to herein as “Sellers” or the “Payees” of the Note.

         22.   Management Registry is a named buyer pursuant to both the Asset Purchase

Agreement and the Stock Purchase Agreement.

         23.   Pursuant to the Asset Purchase Agreement and the Stock Purchase Agreement,

Management Registry agreed to pay the Sellers the total sum of $21,000,000.00, subject to certain

adjustments.

         24.   A portion of the purchase price was in the form of the Note (Exhibit 1). The

original principal sum of the Note was $6,000,000.00.

         25.   Pursuant to paragraph 13 of the Note, Plaintiff was named “Administrative Payee”

of the Note.

         26.   As Administrative Payee, Plaintiff has the right to exercise all the rights that the

Payees have pursuant to the terms and conditions of the Note. In addition, Plaintiff has the right to

perform any duties the Payees would have under the Note including to take such action on behalf of

the Payees pursuant to the provisions of the Note. (Paragraph 13, Exhibit 1.)

         27.   From on or about October 7, 2017 through on or about May 7, 2018, Management

Registry made its monthly payments to Plaintiff pursuant to the terms and conditions of the Note to

Plaintiff.

         28.   However, in or around June 2018, Management Registry stopped making payments

to Plaintiff as required pursuant to the Note.

         29.   On September 6, 2019, the Payees of the Note declared a default of the Note and

served Management Registry with notice of the same. On the same date, the Payees declared a

default of the Guaranty by the Guarantors and served notice of the same upon the Guarantors.




                                                   4
        Case: 1:19-cv-08039 Document #: 1 Filed: 12/09/19 Page 5 of 8 PageID #:5



        30.        Plaintiff and the remaining Payees have performed all the terms and conditions of

the Note.

        31.        Management Registry has failed to perform the terms and conditions of the Note by

failing to pay those sums due Plaintiff, as Administrative Payee, pursuant to the Note. Therefore,

Management Registry is in default of its obligations pursuant to the terms and conditions of the

Note.

        32.        The present principal balance of the Note, exclusive of interest, fees and costs is

$4,712,881.00.

        33.        Pursuant to Paragraph 9.1 of the Note, upon a default, the interest rate shall increase

by 7% per annum. Therefore, interest continues to accrue on the outstanding principal balance at

the rate of 10% per annum.

        34.        In addition, upon a default, pursuant to Paragraph 9.2 of the Note, all outstanding

sums are now due and owing the Plaintiff.

        35.        Furthermore, pursuant to Paragraph 9.2 of the Note, the Plaintiff is entitled to its

attorneys’ fees and costs incurred by Plaintiff in the collection of the sums due pursuant to the Note.

        36.        Plaintiff is therefore entitled to the outstanding principal in the sum of $4,712,881.00

accrued interest at the rate of 10% per annum from June 2018 to the filing of this Complaint and

attorneys’ fees.

                               COUNT II – BREACH OF GUARANTY

        37.        Plaintiff incorporates paragraphs 1 through 36 as if fully set forth herein as

paragraphs 1-36 of this Count II.

        38.        On or about September 7, 2017, the Payees and Management Registry entered into

the Note. (Exhibit 1.)




                                                      5
      Case: 1:19-cv-08039 Document #: 1 Filed: 12/09/19 Page 6 of 8 PageID #:6



       39.     Guarantors guaranteed the payment and performance of the terms and conditions of

the Note pursuant to the Guaranty. (Exhibit 2.)

       40.     Though no written demand is required, on September 6, 2019, the Payees served

written notice of Management Registry’s breach of the Note upon the Guarantors and demanded

that the Guarantors perform the terms and conditions of the Guaranty.

       41.     Guarantors have failed to pay those sums due pursuant to the Note and the Payees’

demand.

       42.     Plaintiff and the remaining Payees have performed all of their obligations pursuant

to the Note and Guaranty.

       43.     Guarantors have failed to perform the terms and conditions of the Guaranty by

failing to pay those sums due pursuant to the Note.

                 COUNT III-BREACH OF CONSULTING AGREEMENT

       44.     Plaintiff incorporates paragraphs 1 through 43 as if fully set forth herein.

       45.     On September 7, 2017, Plaintiff and Management Registry entered into a Consulting

Agreement. (“Consulting Agreement”). (Exhibit 3.)

       46.     The Consulting Agreement provided that Management Registry would make

monthly installment payments to Plaintiff in the sum of $8,333.33 for the first 12 months and then

monthly installment payments of $4,166.67 for the subsequent 24 months.

       47.     In total, Management Registry was to pay Plaintiff the sum of $200,000.00 over the

term of the Consulting Agreement.

       48.     In or around June 2018, Management Registry unilaterally terminated the payments

due Plaintiff. As of June 2018, Management Registry owed Plaintiff the sum of $133,333.33 pursuant

to the Consulting Agreement.




                                                  6
       Case: 1:19-cv-08039 Document #: 1 Filed: 12/09/19 Page 7 of 8 PageID #:7



       49.     On September 6, 2019, Plaintiff made a demand on Management Registry to pay

those sums due pursuant to the Consulting Agreement. However, Management Registry has not

paid Plaintiff those sums due and owing.

       50.     Therefore, Management Registry is in breach of the Consulting Agreement and is

indebted to Plaintiff in the sum of $133,333.33.

       51.     Plaintiff has performed all of the terms and conditions of the Consulting Agreement.

       WHEREFORE, Plaintiff, M.B.M. ASSOC., INC, prays this Honorable Court enter an

order as follows:

       A.      As to Count I, Judgment in favor of Plaintiff, M.B.M. ASSOC., INC. in the principal

sum of $4,712,881.00, plus accrued interest, attorneys’ fees and costs as against the Defendant

MANAGEMENT REGISTRY, INC.;

       B.      As to Count II, Judgment in favor of Plaintiff, M.B.M. ASSOC., INC., as against the

Defendants, TIM MALONE, TERRY MALONE, JOE MALONE, MALONECORE, LLC,

MYLIANCE, LLC, MRI HOLDINGS, LLC and MALONE NEXTAFF, LLC in the principal sum

of $4,712,881.00., and

       C.      As to Count III, Judgment in favor of Plaintiff, M.B.M. ASSOC., INC., in the

principal sum of $133,333.33., against the Defendant MANAGEMENT REGISTRY, INC.



                          PLAINTIFF DEMANDS TRIAL BY JURY



                                                       M.B.M. ASSOC., INC.


                                                       By:    /s/ Elliot S. Wiczer
                                                              One of Its Attorneys




                                                   7
      Case: 1:19-cv-08039 Document #: 1 Filed: 12/09/19 Page 8 of 8 PageID #:8



Elliot Wiczer
ewiczer@wsjlawfirm.com
Brian S. Feldman
bfeldman@wsjlawfirm.com
Wiczer Sheldon & Jacobs, LLC
500 Skokie Blvd., #325
Northbrook, IL 60062
847-849-4850




                                         8
